 

Case 1:20-cr-00196-NONE-SKO Document6 Filed 11/20/20 Page1of1

 

IN THE UNITED STATES DISTRICT COURT F i ; a 2 i
EASTERN DISTRICT OF CALIFORNIA Ba eg EL

UNITED STATES OF AMERICA, NOV 2 g 2620
. ae Rk,
Plaintiff, EASTE RN piss THe r aie TCOus:
v. . CR NO: 1:120-cr-00 96-NONESRO
SHAWN DARNYEL MATTHEWS

Defendant.

 

APPLICATION FOR WRIT OF HABEAS CORPUS
The undersigned attorney hereby applies to the Court for the issuance of a writ of habeas corpus
Ad Prosequendum L1 Ad Testificandum

Name of Detainee: Shawn Darynel Matthews

Detained at Fresno County Jail

Detainee is: a.) XI charged in this district by: Indictment lL] Information LJ Complaint

charging detainee with: 18 U.S.C. § 922(g)(1)
or b.) L] a witness not otherwise available by ordinary process of the Court

 

 

 

Detainee will: a.) return to the custody of detaining facility upon termination of proceedings
or b.) C1 be retained in federal custody until final disposition of federal charges, as a sentence
is currently being served at the detaining facility

Appearance is necessary FORTHWITH in the Eastern District of California.

 

 

 

 

Signature: /s/ Antonio J. Pataca
Printed Name & Phone No: Antonio J. Pataca
Attorney of Record for: United States of America
WRIT OF HABEAS CORPUS
Ad Prosequendum LO) Ad Testificandum

The above application is granted and the above-named custodian, as well as any Federal Agent for this district, is
hereby ORDERED to produce the named detainee, FORTHWITH, and any further proceedings to be had in this cause,

and at the conclusion of said proceedings to return said detainee to the Pre med custodian.
Dated: il [20 [20 = : Zt

Honorable Erica P. Grosjean
U.S. MAGISTRATE JUDGE

 

Please provide the following, if known:

 

 

 

 

 

 

AKA(s) (if SJ XMale LlFemale
Booking or CDC #: 2025160 DOB: 04/22/1997
Facility Address: 1265 M. Street, Fresno, CA Race: _—_ Black
Facility Phone: FBI#: —455646WCS
Currently

RETURN OF SERVICE

Executed on:

 

 

(signature)
